MacIntyre, J.
M. H. Blackshear sued out a distress warrant against M. I. Collins, the husband of the claimant, for the rent of certain lands. The sheriff levied on certain corn found on premises jointly occupied by Mr. and Mrs. M. I. Collins. Mrs. Collins filed a claim to the corn; and after the introduction of evidence for both sides the court directed a verdict in favor of the claimant. Exceptions to that ruling were taken. Undisputed evidence and inferences therefrom disclose that the property levied on was grown on land belonging solely to the claimant, and operated by her and her two sons solely for their benefit; and that the defendant in fi. fa. was old and feeble, and exercised no control over the operation of this farm, and had had only nominal possession of the corn in using it for the purpose of feeding his family.
The court did not err in directing the verdict. This evidence discloses, without dispute, that the corn was the property of the claimant, and that at no time had title to it been in the defendant in fi. fa. The fact that the defendant in fi. fa. pointed out the corn to the deputy sheriff before levy was made, saying “Yonder is my corn,” in the light of all of the evidence, does not *606tend in any way to show that the corn was his property. Hall v. McLendon, 24 Ga. App. 292 (100 S. E. 726); DuBose v. McDonald, 46 Ga. 472.

Judgment affirmed.


Broyles, G. J. and Guerry, J., concur.